                 Case
                  Case:
                      3:17-cv-04642-WHO
                        18-17308, 12/04/2018,
                                           Document
                                              ID: 11108703,
                                                     148 Filed
                                                            DktEntry:
                                                                12/07/18
                                                                      1-6, Page
                                                                           Page 11 of
                                                                                   of 33

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                            December 04, 2018


       No.:                        18-17308
       D.C. No.:                   3:17-cv-04642-WHO
                                   City and County of San Francis v. Matthew Whitaker, et
       Short Title:
                                   al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
      Case
       Case:
           3:17-cv-04642-WHO
             18-17308, 12/04/2018,
                                Document
                                   ID: 11108703,
                                          148 Filed
                                                 DktEntry:
                                                     12/07/18
                                                           1-6, Page
                                                                Page 22 of
                                                                        of 33




                 UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE NINTH CIRCUIT
                                                                   DEC 04 2018
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




CITY AND COUNTY OF SAN                        No. 18-17308
FRANCISCO,
                                              D.C. No. 3:17-cv-04642-WHO
             Plaintiff - Appellee,
                                              U.S. District Court for Northern
 v.                                           California, San Francisco

 MATTHEW G. WHITAKER, Acting                  TIME SCHEDULE ORDER
Attorney General; ALAN R. HANSON,
Acting Assistant Attorney General of
the United States; UNITED STATES
DEPARTMENT OF JUSTICE; LAURA
L. ROGERS,

             Defendants - Appellants,

and

CURRENT AND FORMER
PROSECUTORS AND LAW
ENFORCEMENT LEADERS; MATT
M. DUMMERMUTH,

             Defendants,

 v.

CITY OF LOS ANGELES, Proposed
Intervenor-Plaintiff,

             Movant.
       Case
        Case:
            3:17-cv-04642-WHO
              18-17308, 12/04/2018,
                                 Document
                                    ID: 11108703,
                                           148 Filed
                                                  DktEntry:
                                                      12/07/18
                                                            1-6, Page
                                                                 Page 33 of
                                                                         of 33
The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., December 11, 2018       Mediation Questionnaire due. If your registration for
                              Appellate ECF is confirmed after this date, the
                              Mediation Questionnaire is due within one day of
                              receiving the email from PACER confirming your
                              registration.
Thu., January 3, 2019         Transcript shall be ordered.
Mon., February 4, 2019        Transcript shall be filed by court reporter.
Thu., March 14, 2019          Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., April 15, 2019          Appellee's answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Ruben Talavera
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
